DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  MARY CAHILL a/k/a MARY E. CAHILL,
                              Appellant,

                                    v.

U.S. BANK, NATIONAL ASSOCIATION, as Trustee Successor-In-Interest
 to WACHOVIA BANK, N.A. POOLING AND SERVICING AGREEMENT
   DATED AS OF NOVEMBER 1, 2004. Asset-Backed Pass-Through
                 Certificates Series 2004-WWFI,
                             Appellee.

                              No. 4D19-3869

                          [December 16, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2009-CA-
033646-XXXX-MB.

  Amanda L. Lundergan of Lundergan Legal, LLC, Royal Palm Beach, for
appellant.

  Jennifer Travieso, Zachary Ullman and Julia Poletti of Aldridge │ Pite,
LLP, Delray Beach, for appellee.

PER CURIAM.

      Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.